UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7389



AARON LAMONT BARNES,

                                             Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-736-AM)


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aaron Lamont Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Lamont Barnes seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C. § 2254

(2000), and denying him motion for reconsideration.                   An appeal may

not be taken from the final order in a habeas corpus proceeding

unless    a    circuit      justice   or    judge     issues   a    certificate   of

appealability.           28 U.S.C. § 2253(c)(1) (2000).            When, as here, a

district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”          Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).               We have independently reviewed the

record and conclude that Barnes has not satisfied this standard.

See Miller-El v. Cockrell,                  U.S.       , 2003 WL 431659, at *10

(U.S. Feb. 25, 2003) (No. 01-7662).                Accordingly, we deny Barnes’

motion for a writ of mandamus and his motion for appointment of

counsel       and   an    evidentiary      hearing,    deny    a    certificate   of

appealability, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately




                                            2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3